PbR Cueiam.
The principal assignment of error is to the failure of the court below to sustain the motion of defendant Robertson for judgment as of nonsuit.
We have carefully examined the plaintiff’s evidence and it fails to show that Robertson’s truck crossed the center line of the highway to its left at any time prior to the accident, or that it was traveling at an excessive or unlawful rate of speed. In fact, the driver of plaintiff’s automobile testified: “The truck ahead of me had been traveling at a speed of 45 miles an hour and was on his own side of the road going in a straight path. It had not been zigzagging or anything else but had been proceeding properly in its own lane of traffic. I never saw it get put of its own lane of traffic. It was not driving in a way that made me take any special notice of it. I was directly behind it. My headlights were burning and I saw the truck. As far as I know it was always on its side of the road.”
We have reached the conclusion that the motion for judgment as of nonsuit interposed by the defendant Robertson should have been allowed.
Reversed.